Citation Nr: 1757497	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for left knee ACL (anterior cruciate ligament) tear, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for left knee arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1960 to February 1964.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In October 2015 correspondence, the Veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

The Veteran was afforded examinations in 2008, 2009, and 2013 for his knee.  A review of the reports of these examinations reveals that the clinicians did not discuss whether the Veteran's range of motion was different depending on active, passive, weightbearing, or nonweightbearing.  Consequently, the Board finds that the Veteran should be afforded another examination.  

The issue of entitlement to a TDIU is inextricably intertwined with the issues of increased rating(s) for the knee.  Thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all outstanding VA and non-VA clinical records for the Veteran's left knee. 

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected left knee disabilities.  In particular, the examiner is requested to: 

a.  Please test the range of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should review the prior VA examination reports from 2008, 2009, and 2013 and provide a retrospective opinion which identifies the range of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




